Citation Nr: 1700316	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  03-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2007, the Board denied an application to reopen a claim of entitlement to service connection for hypertension.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, a joint motion to remand was filed which the Court granted in August 2009.  In February 2010, the Board remanded the claims for further development.  

In July 2012, the Board reopened the claim, but denied the claim on the merits.  The Veteran again appealed to the Court, and in a November 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the claim for proceedings consistent with that opinion.  In April 2014, October 2014 and December 2015 the Board remanded the claim for further development.  The case was returned to the Board in December 2016.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension was not noted at induction and the presumption of soundness has not been rebutted.  

2.  The preponderance of the probative evidence is against finding evidence of hypertension during service, against finding evidence that hypertension was manifested to a compensable degree within one year following discharge from active duty, and against finding evidence that hypertension is related to active service or events therein.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and hypertension may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the November 2013 Memorandum Decision, the Court stated that the Board was required to get a medical opinion that addressed the relevance of the Veteran's in-service high blood pressure readings.  In April 2014, the Board remanded the case and directed the RO to refer the appellant's file to a board certified cardiologist for review.  The cardiologist was to address the relevance of the Veteran's inservice high blood pressure readings and opine as to whether his hypertension was related to service and if not, was it compensably disabling within one year of separation from active duty.  

The Veteran underwent a VA examination in July 2014, which was performed by a staff physician.  In October 2014 and December 2015, the Board remanded the case to obtain an opinion by a board certified cardiologist.

In May 2016, an opinion was obtained from a VA cardiologist.  The physician was identified as a Fellow of the American College of Cardiology (FACC) and as such, is board certified.  The examiner discussed the blood pressure readings during service and provided a negative opinion on direct service connection, which was supported by sufficient rationale.  Regarding presumptive service connection, the cardiologist stated he could not make a determination without resort to speculation because there were no records for review during that time period.  On review, the Board finds the above opinion substantially complies with the remand directives and is adequate.  An additional opinion is not necessary.  

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b).  

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
Analysis

Service treatment records from the Veteran's period of active duty reveal at October 1961 and September 1962 pre-induction examinations, the Veteran denied any history of hypertension.  The claimant's blood pressure readings at those examinations were 130/70 and 126/80, respectively.  Hypertension was not diagnosed at either examination, and the Veteran was not treated for hypertension during active service.  At the separation examination, the appellant reported a history of hypertension as a civilian, which was not treated with medication.  The examiner noted that the claimant was normotensive now.  His blood pressure was 140/80 and hypertension was not diagnosed.  

Private treatment records show a diagnosis of hypertension in 1975.  An April 1978 statement from Dr. M.M. notes the Veteran was treated for hypertension by Dr. C. from 1974 to 1976.  

A September 1982 VA record includes a "[h]istory obtained from Veteran" regarding his hypertension.  He stated that about July 1964, while stationed in Germany and being treated for hemorrhoids, he was found to have high blood pressure.  Pills were prescribed with good effect in reducing blood pressure.  At the time of his discharge examination in September 1964, he was told that his blood pressure was high.  He reportedly went to his private physician and had been on medications since then.  

A November 2000 VA treatment record documents the Veteran's self-reported history of having had hypertension since 1964.  

In June 2003, the Veteran underwent a VA examination.  He reported a history of hypertension since service.  He stated that during his discharge physical he was told that his blood pressure was on the high side and after that he was diagnosed with high blood pressure.  The diagnosis was essential hypertension.  An opinion addressing the etiology of hypertension was not provided.  

On VA examination in February 2012, the Veteran reported that he was told of having elevated blood pressure readings while in service, although he was never treated with medications.  He had blood pressure reading of 140/80 in 1964 at the end of service.  After leaving service, he reportedly still had ongoing high blood pressure and required medical treatment.  Following review of the claims folder, the examiner opined that it was not at least as likely as not that hypertension was related to service.  The examiner found that the Veteran did not meet criteria for hypertension while in service with the documented blood pressure readings and he did not have treatment for hypertension while in service.  

The Veteran underwent additional VA examination in July 2014.  The physician stated that the hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran did not meet the criteria for hypertension while in service.  It was noted that blood pressure was mildly elevated at separation but did not fulfill the criteria for hypertension.  Further, there were no repeated readings of elevated blood pressures on three separate times.  Additionally, there was no evidence of treatment for hypertension in the year after military service and the earliest date of treatment noted was in 1974.  Thus, it was less likely that the hypertension was compensably disabling within one year of separation.  

In May 2016, an opinion was obtained from a VA board certified cardiologist.  The claims folder was fully reviewed and relevant records, to include blood pressure readings in service, were discussed.  The cardiologist stated that it was "not likely at all" that the Veteran's hypertension, diagnosed in the 1970's, was related to his time in the service.  The cardiologist stated that the service treatment records demonstrate that he did not have hypertension while in the service.  The blood pressure reading of 140/80 on separation would have been considered normal in "1984" (sic) and would be considered at the upper limits of normal in 2016.  The cardiologist further stated that he could not make a determination without resorting to speculation on whether the claimant's blood pressure rose to a compensable level within a year of separation from service as there were no records available for review during that time period.  

Initially, the Board must consider whether the Veteran's hypertension existed prior to active service.  In this regard, hypertension was not diagnosed at either the October 1961 and September 1962 pre-induction examinations.  As a preexisting disorder was not noted upon entry into his active service, the presumption of soundness arises.  As such, the burden has shifted to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A mere history provided by a veteran of the pre-service existence of disorders recorded at the time of the entrance examination, does not, in itself, constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The United States Court of Appeals for the Federal Circuit explained the Miller decision finding that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

The Veteran claimed that he had been treated by Dr. D. for hypertension starting in 1960 and claims that at his separation examination he had a history of high blood pressure.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Hypertension is not, however, a disorder for which lay witnesses are competent to identify the medical disability.  Id.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements.  While the appellant can attest to factual matters of which he has first-hand knowledge, he is not competent to state that he had hypertension prior to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence addressing the etiology of hypertension.  Significantly, there is no contemporaneous medical evidence showing a diagnosis of hypertension prior to service and there is no evidence linking any claimed pre-service symptomatology to a later diagnosis of hypertension.  

The notation on the separation examination report of medical history - "hypertensive as civilian - no meds" - is merely a history offered by the appellant alone.  This negates the probative value because a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In this case, the presumption of soundness has not been rebutted.  The "clear and unmistakable" standard is a high one.  There is no recorded evidence from the time surrounding the appellant's actual entry to active duty that gives any indication that he had hypertension prior to active service.  In fact, the Veteran denied in October 1961 and September 1962 any history of hypertension.  Moreover, the pre-induction and induction examination reports show no diagnosis of hypertension even though blood pressure readings were taken.  There is no contemporaneous private medical evidence showing a diagnosis of hypertension prior to service.  The Board further notes that in subsequent statements, the Veteran reported his high blood pressure issues began during service and not prior to service.  The overall evidence does not clearly and unmistakably show that the claimant had hypertension prior to active service and the presumption of soundness has not been rebutted.  Hence, hypertension did not pre-exist his active duty.  

Having determined that hypertension did not pre-exist service, the Board must consider whether it had it had its onset during service, is otherwise related to service, or was manifested to a compensable degree within one year following discharge from active duty.  

In this case, there is no service treatment record, including any separation examination which contains a diagnosis of hypertension.  The notation on the separation report that the Veteran was hypertensive as a civilian is merely a history offered by the appellant alone and does not serve to establish in-service onset.  LeShore.  The preponderance of the most probative evidence demonstrates that hypertension was not diagnosed until 1974 or 1975.  There is also no objective evidence showing that hypertension manifested to a compensable degree within one year following discharge from active duty.  

In considering whether hypertension is otherwise related to service, the Board observes that "[c]ompetency" differs from "credibility" as well as the weight given to different evidence.  "Competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court, however, held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  Moreover, review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As set forth, the record contains several pieces of medical evidence which document the Veteran's reports that he was told his blood pressure was on the high side during the discharge physical and that he had hypertension since service.  It is evident, however, that these notations are merely a history offered by the appellant alone and thus, they are of limited probative value.  LeShore.  Hence, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette.  

The February 2012 VA examiner provided a negative opinion.  Pursuant to the November 2013 Memorandum Decision, the examination was adequate.  The Court, however, stated that the Board failed to provide an adequate statement of reasons or bases for relying on this examination, particularly when the examiner's conclusion did not address the relevance of the high blood pressure readings during service and merely stated he did not have hypertension during service.  Given these concerns, the Board does not find this opinion controlling.  

The July 2014 examiner provided a negative opinion.  The Board acknowledges that it was not provided by a board certified cardiologist and did not comply with the remand directives.  Nonetheless, the opinion was provided by a medical doctor following examination and review of the claims folder and it was supported by adequate rationale.  Thus, it is considered probative.  

The May 2016 VA opinion was also negative.  This opinion was provided by a board certified cardiologist and it was based on review of the claims folder and supported by adequate rationale.  As this opinion was provided by a specialist and included consideration of the in-service blood pressure readings, the Board finds it highly probative.  

In support of his contention that hypertension began during service, the Veteran submitted an article which states that a normal systolic blood pressure is below 120; a number between 120 to 139 is prehypertension; and a number of 140 or higher is considered to be hypertension.  The article also states that a normal diastolic blood pressure number is less than 80; a number between 80 and 89 indicates prehypertension; and a number of 90 or higher is considered to be hypertension or high blood pressure.  

The Board acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999).  The submitted article is not specific to the Veteran's case and does not serve to establish an in-service diagnosis of hypertension.  The Board further notes that for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  

The Board considered the Veteran's contentions that hypertension began during service or is related to service.  As discussed above, he is not competent to diagnose hypertension nor is he competent to provide an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Other than the reported history of hypertension as a civilian, hypertension was not noted in service.  Under these circumstances, the Board does not find the chronicity and continuity of symptomatology rules of 38 C.F.R. § 3.303(b) for application.  See Walker.

In summary, the probative evidence does not show either hypertension during service, or compensably disabling hypertension within one year following discharge from active duty.  Finally, the probative evidence preponderates against finding that hypertension is related to active service or events therein.  The claim is therefore denied.

As the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


